the Blockburger test, appellant's convictions each require proof of an
                   element the other does not. NRS 201.210(1) (requiring an act of
                   lewdness); NRS 201.220(1) (requiring an indecent or obscene exposure).
                   Accordingly, appellant's convictions are not redundant, and we
                                 ORDER the judgment of conviction AFFIRMED.
                                                 —




                                                                     J.
                                           Hardesty


                   PCP.4.0k
                   Parraguirre


                   cc: Hon. Scott N. Freeman, District Judge
                        Washoe County Public Defender
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




SUPREME COURT
      OF
    NEVADA

                                                        2
(0) 1947A a • =.


                                                 WNSi4eatiMMINE